Exhibit 10.4

THE SECURITIES OF THE ISSUER REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE STATE SECURITIES
LAWS OF ANY STATE. WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER, EXCEPT
PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

No. of Shares of Common Stock or Preferred Stock, as applicable: 2,000,000
Warrant No. A-1

WARRANT
to Purchase
Common Stock or Preferred Stock of
CIFC Corp.

THIS IS TO CERTIFY THAT, for value received, GE Capital Equity Investments,
Inc., a Delaware corporation (“GECEI,” and, together with any successor or
registered assign that is GECC or any Person whose Equity Interests in the
Issuer must be aggregated with those of GECC for purposes of the BHC Act, the
“Initial Holder”), is entitled to purchase in whole or in part from time to time
from CIFC Corp., a Delaware corporation (together with any successor thereto,
the “Issuer”), at any time during the Exercise Period, the number of Warrant
Shares (subject to adjustment as provided herein) shown above at a purchase
price of $6.375 per Warrant Share (subject to adjustment as provided herein)
(the “Exercise Price”). Certain capitalized terms used in this Warrant are
defined in Section 1.02.

This warrant to Purchase Common Stock or Preferred Stock (this “Warrant,” and
collectively with any other Warrants to Purchase Common Stock or Preferred Stock
issued upon any transfer of all or a portion of this Warrant, the “Warrants”)
has been issued pursuant to the Purchase Agreement.

As further set forth herein: (a) Common Stock shall be issuable in connection
with any exercise of this Warrant by any Other Holder; and (b) only Preferred
Stock shall be issuable in connection with any other exercise of this Warrant.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Warrant, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

          SECTION 1.Certain Definitions.     1.01    
Reserved.
       
 

1.02 Other Definitions. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 1.02 or in other
provisions of this Warrant in the singular shall have the same meanings when
used in the plural and vice versa):

“Action” means any judicial, legislative, administrative or arbitral actions,
suits, investigations, audits, claims or other proceedings by or before a
Governmental Authority.

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person; provided, that for purposes of this
Warrant, (a) the Issuer and its Subsidiaries, on the one hand, shall not be
deemed to be Affiliates of the Initial Holder, on the other hand, and (b) the
Major Stockholders, on the one hand, shall not be deemed to be Affiliates of the
Initial Holder or the Company, on the other hand. The term “control” (including,
with correlative meaning, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting or other securities, by
contract or otherwise.

“BHC Act” means the Bank Holding Company Act of 1956, as amended, and the rules
and regulations promulgated thereunder, as in effect from time to time, and any
other applicable Federal banking law, regulation or policy.

“Board” means, as of any date, the Board of Directors of the Issuer in office on
that date.

“Business Day” means a day other than Saturday, Sunday or any other day on which
banks located in New York, New York are authorized or obligated by Law to close.
If a payment date is not a Business Day, payment may be made at such place on
the next succeeding day that is a Business Day, and no interest on the amount of
such payment shall accrue for the intervening period.

“Certificate of Designation” means the form of Certificate of Designation of
Series A Convertible Non-Voting Preferred Stock attached hereto as Annex A.

“CIFC Parent” means CIFC Parent Holdings LLC, a Delaware limited liability
company.

“Closing Price” with respect to any securities on any day means (a) the closing
sale price as of 4:00 p.m. Eastern Time on such day or any earlier final closing
on such day or, if no such sale takes place on such day, the average of the
reported high and low bid prices on such day, in each case on NASDAQ, or the New
York Stock Exchange, as applicable, or, if such security is not listed or
admitted to trading on such national market or exchange, on the national stock
exchange or SEC-recognized trading market in the United States on which such
security is quoted or listed or admitted to trading, or, (b) if such securities
are not quoted or listed or admitted to trading on any national stock exchange
or SEC-recognized trading market in the United States, the average of the high
and low bid prices of such security on the over-the-counter market on the day in
question as reported by the National Quotation Bureau Incorporated or a similar
generally accepted reporting service in the United States, or, if not so
available, in such manner as furnished by any New York Stock Exchange member
firm selected from time to time by the Board for that purpose, or (c) if the
information in (a) and (b) is not available, a price determined in good faith by
the Board, whose determination shall be conclusive and described in a resolution
of the Board.

“Common Stock” means the Common Stock, $0.001 par value per share, of the
Issuer.

“Common Stock Record Date” means, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, (a) the date fixed for
determination of shareholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board or by statute, contract or
otherwise), or (b) if different from (a), the date on which the Common Stock
trades “ex” the applicable dividend or distribution.

“Constituent Documents” means, with respect to any Person that is a corporation,
its articles or certificate of incorporation (for the avoidance of doubt,
including any certificates of designation with respect to capital stock of such
Person), corporate charter or memorandum and articles of association, as the
case may be, and bylaws, with respect to any Person that is a partnership, its
certificate of partnership and partnership agreement, with respect to any Person
that is a limited liability company, its certificate of formation and limited
liability company or operating agreement, with respect to any Person that is a
trust or other entity, its declaration or agreement of trust or other
constituent document, and with respect to any other Person, its comparable
organizational documents, in each case, as amended or restated.

“DFR Holdings” means DFR Holdings LLC, a Delaware limited liability company.

“Disposition Event” means (a) any merger or consolidation of the Issuer, or any
sale of the outstanding Shares or other transaction or series of related
transactions (i) as a result of which, in each such case, the holders of the
Shares before such merger, consolidation or transfer(s), together with their
Affiliates, cease to hold, directly or indirectly, a majority of the Shares or a
majority of the outstanding voting securities of any successor to the Issuer
immediately following such merger, consolidation or transfer(s), and (ii) in
which, in each such case, the holders of the Shares before such merger,
consolidation or transfer(s) receive cash (and no other form of consideration)
in consideration for their Shares; or (b) a Liquidation Event.

“Dispute” has the meaning assigned to such term in Section 14.12(a).

“Equity Interest” means any type of equity ownership in an entity, including
partnership interests in a general partnership or limited partnership,
membership interests in a limited liability company, stock or similar security
(and any option, warrant, right or security, including debt securities,
convertible, exchangeable or exercisable thereto or therefor) in a corporation
or the comparable instruments for any other entity or any other interest
entitling the holder thereof to participate in the profits of such entity, the
proceeds or the disposition of such entity or any portion thereof or to vote for
the governing body of such entity.

“Escalation Notice” has the meaning assigned to such term in Section 14.12(b).

“Exercise Notice” has the meaning assigned to such term in Section 2.01.

“Exercise Period” means any time after the Original Issuance Date but prior to
the Expiration Date.

“Exercise Price” has the meaning assigned to such term in the first paragraph of
this Warrant.

“Expiration Date” means September 24, 2014.

“GECC” means General Electric Capital Corporation, a Delaware corporation and
the indirect parent company of GECEI and GECDA.

“GECDA” means GE Capital Debt Advisors LLC, a Delaware limited liability
company.

“GECEI” has the meaning assigned to such term in the first paragraph of this
Warrant.

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

“Holder” or “Holders” means the registered holder or holders of this Warrant or
the registered holder or holders of certificates issued after the Original
Issuance Date (in addition to or in lieu of this Warrant) that represent this
Warrant.

“include” and “including” shall be construed as if followed by the phrase “,
without being limited to,”.

“Initial Holder” has the meaning assigned to such term in the first paragraph of
this Warrant.

“Investment Agreement” means the Investment Agreement, dated as of the Original
Issuance Date, by and between the Issuer and GECEI, as the same may be modified
and supplemented and in effect from time to time.

“Issuer” has the meaning assigned to such term in the first paragraph of this
Warrant.

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority (including, for the sake of clarity,
common law).

“Lien” means any lien, pledge, encumbrance, mortgage, deed of trust, security
interest, equity, claim, lease, license, charge, option, adverse right, right of
first or last negotiation, offer or refusal, easement or transfer restriction of
any kind or nature whatsoever, whether arising by agreement, operation of Law or
otherwise.

“Liquidation Event” means the voluntary or involuntary liquidation, dissolution
or winding up of the Issuer.

“Major Stockholders” means, together, DFR Holdings, CIFC Parent, and any Person
that is both a Stockholder and an Affiliate of either of the foregoing entities
and any successors thereto (each, a “Major Stockholder”).

“net issue exercise” means issuance of a number of Warrant Shares equal to
(i) the number of Shares for which the Warrant could then be exercised,
multiplied by (ii) the difference between the value of one share of Common Stock
in the Disposition Event minus the Exercise Price, then divided by (iii) the
value of one share of Common Stock in the Disposition Event.

“New York Court” has the meaning assigned to such term in Section 14.13(a).

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

“Original Issuance Date” means September 24, 2012.

“Other Holder” means any Holder other than the Initial Holder. For the avoidance
of doubt, such term excludes any successor or registered assign of GECEI whose
Equity Interests in the Issuer must be aggregated with those of GECC for
purposes of the BHC Act.

“Permitted Buyer” means any Person that is permitted under applicable Law and
any other international, federal, state, local, county or municipal governing
regulations, ordinances, rules, orders, compliance protocols, or statutes to own
the Warrant Shares being purchased from a Holder following exercise of the
Warrant.

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

“Preferred Stock” means the Series A Convertible Non-Voting Preferred Stock, par
value $0.001 per share, of the Issuer, each share of which shall have the
designations, powers, preferences and rights, and the qualifications,
limitations or restrictions thereof, set forth in the Certificate of
Designation. Such designations, powers, preferences and rights shall include
that the Preferred Stock shall be mandatorily exchanged for Common Stock on a
share-for-share basis if transferred to any Other Holder.

“Purchase Agreement” means the Asset Purchase Agreement, dated as of July 30,
2012, by and among the Issuer, GECDA, and GECC, as the same may be amended,
modified, supplemented or restated from time to time.

“Redeemable Capital Stock” has the meaning assigned to such term in Section
4.07.

“Redemption Event” has the meaning assigned to such term in Section 4.08.

“Registration Rights Agreement” means the Second Amended and Restated
Registration Rights Agreement, dated as of the Original Issuance Date, by and
among the Issuer, GECEI, DFR Holdings, and CIFC Parent, as the same may be
modified and supplemented and in effect from time to time.

“SEC” means the United States Securities and Exchange Commission or any
successor entity thereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

“Self-Regulatory Organization” means each national securities exchange in the
United States of America or other commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers, or to the
jurisdiction of which any Party or any of their respective Subsidiaries is
otherwise subject.

“Shares” means, collectively (but without duplication), (a) shares of Common
Stock, (b) shares of Preferred Stock, or (c) shares of other classes or series
of capital stock of the Issuer that may exist from time to time.

“Stockholders” means the holders of Shares from time to time and “Stockholder”
means any one of them.

“Subsidiary” means, with respect to any Person, a corporation or other Person of
which more than fifty percent (50%) of the voting power of the outstanding
voting Equity Interests or more than fifty percent (50%) of the outstanding
economic Equity Interest is held, directly or indirectly, by such Person.

“Voting Shares” means any outstanding Shares, including the Common Stock, that,
as of the applicable determination date, are entitled to vote on matters
submitted to a vote at a meeting of Stockholders.

“Warrant” and “Warrants” have the respective meanings set forth in the second
paragraph of this Warrant.

“Warrant Shares” means, collectively (but without duplication), (a) the Shares
issuable upon exercise of this Warrant in accordance with its terms, (b) any
securities into which or for which such Shares shall have been converted or
exchanged pursuant to any recapitalization, reorganization or merger of the
Issuer, and (c) any securities issued with respect to the foregoing pursuant to
a dividend, distribution or split.

SECTION 2. Exercise of Warrant.

2.01 Mechanics of Exercise. Subject to all of the terms and conditions hereof,
during the Exercise Period, a Holder may exercise this Warrant, on one or more
occasions, on any Business Day (or any other day on which a Disposition Event
occurs), in whole or in part, by delivering to the Issuer, at its office
maintained for such purpose pursuant to Section 14.01 hereof, (a) a written
notice of the Holder’s election to exercise this Warrant substantially in the
form attached hereto as Annex B, which notice shall specify the number of
Warrant Shares to be purchased (the “Exercise Notice”), (b) a check or checks
payable to the Issuer (or by any other reasonable acceptable form of immediately
available funds including by wire transfer) in an aggregate amount equal to the
aggregate Exercise Price for the number of Warrant Shares as to which this
Warrant is being exercised, (c) this Warrant, and (d) to the extent the Holder
is an Affiliate of GECEI and not a party to the Investment Agreement, a
“statement of adhesion” pursuant to which such Affiliate confirms its agreement
to be subject to and bound by all of the provisions set forth in the Investment
Agreement that are applicable to Investor Holders (as defined in the Investment
Agreement).

2.02 Automatic Exercise. If at any time during the Exercise Period, the Issuer
effects a Disposition Event, then this Warrant shall automatically (without any
act on the part of the Holder) be exercised pursuant to this Section 2.02,
effective immediately prior to the consummation of such Disposition Event on a
net issue exercise basis to the extent such net issue exercise would result in
the issuance of Warrant Shares; provided, that if such net issue exercise would
not result in the issuance of Warrant Shares upon the consummation of such
Disposition Event, this Warrant shall thereafter be cancelled and be of no
further force and effect; provided, further, that in the case of a Disposition
Event structured as a merger or consolidation of the Issuer, the Warrant shall
be redeemed or cancelled in exchange for a payment of the applicable cash
payable to holders of the number of Shares for which the Warrant could then be
exercised minus the aggregate Exercise Price; provided, further, that in the
case of a Disposition Event structured as a sale of Voting Shares, the Issuer
shall use commercially reasonable efforts to make such provisions as are
necessary to ensure that the Holder will be given the option of selling the
Warrant. If this Warrant is automatically exercised pursuant to this
Section 2.02, the Issuer shall notify the Holder of the automatic exercise as
soon as reasonably practicable, and the Holder shall surrender the Warrant to
the Issuer in accordance with the terms hereof.

2.03 Certificates. Upon receipt of an Exercise Notice, the Issuer shall, as
promptly as practicable and in any event within twenty (20) Business Days
thereafter, execute or cause to be executed and deliver or cause to be delivered
to the Holder a stock certificate or certificates representing the aggregate
number of Warrant Shares and other securities issuable upon such exercise. The
stock certificate or certificates for Warrant Shares or other securities so
delivered shall be in such denominations as may be specified in the Exercise
Notice (subject always to Section 12.02 hereto) and shall be registered in the
name of the Holder or, subject to Section 14.03 hereof, such other name or names
as shall be designated in such Exercise Notice. Except as prohibited by
applicable Law, such stock certificate or certificates shall be deemed to have
been issued and the Holder or any other Person so designated to be named therein
shall be deemed to have become a holder of record of such shares, including, to
the extent permitted by Law, the right to vote such shares (with respect to
Voting Shares) or to consent or to receive notice as a stockholder, as of the
date on which the Issuer receives the last of the Exercise Notice, payment of
the Exercise Price and this Warrant as aforesaid, and all taxes required to be
paid by the Holder prior to the issuance of such shares pursuant to Section 9
hereof, if any, have been paid. If this Warrant shall have been exercised only
in part, the Issuer shall, at the time of delivery of the certificate or
certificates representing Warrant Shares and other securities, execute and
deliver to the Holder a new warrant certificate evidencing the rights of the
Holder to purchase the unpurchased Warrant Shares provided for in this Warrant,
which new warrant certificate shall in all other respects be identical with this
Warrant, or, at the request of the Holder, appropriate notation may be made on
this Warrant and the same returned to the Holder. The Issuer agrees that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for Warrant Shares.

2.04 Representations and Warranties. All Warrant Shares shall, upon payment
therefor in accordance with Section 2.01, be duly and validly issued, fully paid
and nonassessable and free and clear of any Liens, other than (a) those Liens
created by the Holder thereof, (b) restrictions under United States federal and
state securities laws, and (c) with respect to the Initial Holder, any
restrictions under the Investment Agreement.

2.05 Fractional Shares. The Issuer shall not be required to issue a fractional
Warrant Share upon exercise of this Warrant. As to any fraction of a share that
a Holder would otherwise be entitled to purchase upon such exercise, the Holders
shall be entitled to a cash adjustment in respect of such final fraction in an
amount equal to the same fraction of the Closing Price per share of Common Stock
on the Business Day immediately preceding the date of exercise, which cash
adjustment may be paid by netting it from the aggregate Exercise Price payable
upon such exercise of this Warrant or by payment from the Issuer.

2.06 Regulatory Matters. Except in the case of a net issuance pursuant to
Section 2.02, exercise of the Warrant is subject to the condition that the
Holder (or such other Person or Persons named in the Exercise Notice) is
permitted to own the Warrant Shares under applicable Law.

SECTION 3. Transfer, Division and Combination. Subject to Section 14.03 hereof,
transfer of this Warrant and all rights hereunder, in whole or in part, shall be
registered on the books of the Issuer to be maintained for such purpose, upon
surrender of this Warrant at the office of the Issuer maintained for such
purpose pursuant to Section 14.01 hereof, together with a written assignment of
this Warrant, substantially in the form of Annex C hereto, duly executed by the
Holder or its agent or attorney and payment of funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Issuer shall, subject to Section 14.03
hereof and the immediately following sentence, (a) execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, (b) issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned
and (c) promptly cancel this Warrant. This Warrant, if properly transferred in
compliance with this Section 3 and Section 14.03 hereof, may be exercised by a
transferee, if permitted by the terms hereof, for the purchase of Warrant Shares
without having a new Warrant or Warrants issued. Notwithstanding any provision
herein to the contrary, the Issuer shall not be required to register the
transfer of Warrants or Warrant Shares in the name of any Person who acquired
this Warrant (or part hereof) or any Warrant Shares otherwise than in compliance
with all applicable restrictions in this Warrant. The Issuer shall maintain at
its aforesaid office books for the registration and transfer of the Warrants.

SECTION 4. Adjustments to Exercise Price and Number of Warrant Shares Issuable
Upon Warrant Exercise. The Exercise Price and the number of Warrant Shares
issuable upon exercise hereof shall be subject to adjustment from time to time
as set forth in this Section 4. Notwithstanding anything in this Section 4 to
the contrary, in no event shall the Exercise Price be reduced below the par
value of a Warrant Share.

4.01 Dividend or Distribution of Common Stock. If the Issuer shall hereafter pay
a dividend or make a distribution to all holders of the outstanding shares of
Common Stock in shares of Common Stock, the Exercise Price in effect at the
opening of business on the date following the Common Stock Record Date shall be
reduced by multiplying such Exercise Price by a fraction, (a) the numerator of
which shall be the number of shares of Common Stock outstanding at the close of
business on the Common Stock Record Date and (b) the denominator of which shall
be the sum of such number of shares and the total number of shares constituting
such dividend or other distribution, such reduction to become effective
immediately after the opening of business on the day following the Common Stock
Record Date. If any dividend or distribution of the type described in this
Section 4.01 is declared but not so paid or made, the Exercise Price shall again
be adjusted to the Exercise Price which would then be in effect if such dividend
or distribution had not been declared.

4.02 Stock Splits and Reverse Stock Splits. If the outstanding shares of Common
Stock shall be subdivided into a greater number of shares of Common Stock, the
Exercise Price in effect at the opening of business on the day following the day
upon which such subdivision becomes effective shall be proportionately reduced,
and, conversely, if the outstanding shares of Common Stock shall be combined
into a smaller number of shares of Common Stock, the Exercise Price in effect at
the opening of business on the day following the day upon which such combination
becomes effective shall be proportionately increased, such reduction or
increase, as the case may be, to become effective immediately after the opening
of business on the day following the day upon which such subdivision or
combination becomes effective.

4.03 Other In-Kind Distributions. If the Issuer shall, by dividend or otherwise,
distribute to all holders of its shares of Common Stock any class of capital
stock of the Issuer (other than any dividends or distributions to which
Section 4.01 applies) or evidences of its indebtedness, cash, securities or
other assets (excluding any capital stock, evidences of indebtedness, cash or
assets distributed upon a merger or consolidation to which Section 5.01
applies), then, in each such case, the Issuer shall make proper provision so
that a Holder who exercises this Warrant (or any portion thereof) after the
applicable Common Stock Record Date (including any automatic exercise pursuant
to Section 2.02 hereunder) shall be entitled to receive upon such exercise or
purchase or automatic exercise, in addition to the Warrant Shares issuable upon
such exercise, the amount and kind of such distribution that such Holder would
have been entitled to receive if such Holder had, immediately prior to such
Common Stock Record Date, exercised this Warrant.

4.04 Deferral. In any case in which this Section 4 provides that an adjustment
shall become effective immediately after a Common Stock Record Date for an
event, the Issuer may defer until the occurrence of such event issuing to the
Holder of any Warrant exercised after such Common Stock Record Date and before
the occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment.

4.05 Treasury Shares. For purposes of this Section 4, the number of shares of
Common Stock at any time outstanding shall not include shares held in the
treasury of the Issuer or by any of its Subsidiaries. The Issuer shall not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Issuer or by any of its Subsidiaries.

4.06 Adjustment of Warrant Shares Issuable. Upon each adjustment of the Exercise
Price as a result of the operation of this Section 4, this Warrant shall
thereafter evidence the right to purchase, at the adjusted Exercise Price, that
number of Warrant Shares obtained by multiplying the number of shares covered by
this Warrant immediately prior to this adjustment by the Exercise Price in
effect immediately prior to such adjustment and dividing the product so obtained
by the Exercise Price in effect immediately after such adjustment of the
Exercise Price.

4.07 Redeemable Capital Stock. In the event that a Holder would be entitled to
receive upon exercise hereof any Redeemable Capital Stock (as defined below) and
the Issuer redeems, exchanges or otherwise acquires all of the outstanding
shares or other units of such Redeemable Capital Stock (such event being a
“Redemption Event”), then, from and after the effective date of such Redemption
Event, the Holder shall be entitled to receive upon exercise, in lieu of shares
or units of such Redeemable Capital Stock, the kind and amount of shares of
stock and other securities and property receivable upon the Redemption Event by
a holder of the number of shares or units of such Redeemable Capital Stock for
which this Warrant could have been exercised immediately prior to the effective
date of such Redemption Event (assuming, to the extent applicable, that such
holder failed to exercise any rights of election with respect thereto and
received per share or unit of such Redeemable Capital Stock the kind and amount
of stock and other securities and property received per share or unit by a
plurality of the non-electing shares or units of such Redeemable Capital Stock),
and (from and after the effective date of such Redemption Event) the Holder
shall have no other purchase rights under this Warrant with respect to such
Redeemable Capital Stock. For purposes of this Section 4.07, “Redeemable Capital
Stock” means a class or series of capital stock of the Issuer that provides by
its terms a right in favor of the Issuer to call, redeem, exchange or otherwise
acquire all of the outstanding shares or units of such class or series.

SECTION 5. Consolidation, Merger, Share Exchange, etc.; Reclassification or
Recapitalization.

5.01 Consolidation, Merger, Share Exchange, etc. In case a consolidation, merger
or share exchange of the Issuer shall be effected with another Person on or
after the Original Issuance Date, then, as a condition of such consolidation,
merger or share exchange, lawful and adequate provision shall be made whereby
the Holder(s) shall thereafter have the right to purchase and receive, upon the
basis and upon the terms and conditions specified herein and in lieu of each
Warrant Share immediately theretofore purchasable and receivable upon the
exercise of the Warrant, such shares of stock or other Equity Interests,
securities, cash or other property that would have been received upon such
consolidation, merger or share exchange by the holder of a share of Common Stock
immediately prior to such event. The Issuer shall not effect any such
consolidation, merger or share exchange unless, prior to or simultaneously with
the consummation thereof, the successor Person (if other than the Issuer)
resulting from such consolidation, merger or share exchange, shall assume, by
written instrument, the obligation to deliver to the Holder(s) such shares of
stock, securities, cash or other property as, in accordance with the foregoing
provisions, such Holder(s) may be entitled to purchase upon the exercise of the
Warrant. The above provisions of this Section 5.01 shall similarly apply to
successive consolidations, mergers or share exchanges.

5.02 Reclassification or Recapitalization. If the Warrant Shares issuable upon
exercise of this Warrant are changed into the same or a different number of
shares of any class or classes or series of stock of the Issuer or other
securities or property of the Issuer, whether by reorganization,
recapitalization, reclassification or otherwise (other than a subdivision or
combination of Shares or stock dividend provided for in Section 4 or a
consolidation, merger or share exchange provided for in Section 5.01), then from
and after each such event, subject to Section 12.02, the Holder(s) shall have
the right to exercise the Warrant for the amount and kind of shares of stock and
other securities and property receivable upon such reorganization,
recapitalization, reclassification or other change by a holder of the number of
Warrant Shares for which this Warrant would have been exercisable immediately
prior to such reorganization, recapitalization, reclassification or change,
subject to further adjustment as provided herein.

SECTION 6. Notice to Holder.

6.01 Notice of Events Under Sections 4 or 5. Whenever the number of Warrant
Shares issuable upon exercise hereof or the Exercise Price shall be adjusted
pursuant to Section 4 or otherwise changed pursuant to Section 5 hereof, the
Issuer shall forthwith obtain a certificate signed by an officer or the
controller of the Issuer, setting forth, in reasonable detail, the event
requiring the adjustment or change and the method by which such adjustment or
change was calculated and specifying the adjusted Exercise Price and total
number of Warrant Shares (or other securities) issuable upon exercise of the
Warrant, as adjusted or changed. Upon request of any Holder, the Issuer shall
promptly, and in any case within ten (10) days after the making of such request,
cause a signed copy of such certificate to be delivered to such Holder in
accordance with Section 14.02 hereof. The Issuer shall keep at its office or
agency, maintained for the purposes set forth in Section 14.01 hereof, copies of
all such certificates and cause the same to be available for inspection at said
office during normal business hours by any Holder or any prospective Permitted
Buyer of a Warrant designated by a Holder. Failure to deliver any notice
pursuant to this Section shall not affect the legality or validity of any
adjustment or change that was to be the subject of such notice.

6.02 Notice of Certain Corporate Actions. In case the Issuer shall propose to
(a) pay any dividend to the holders of its Shares or to make any other
distribution to the holders of its Shares (other than stock dividends of
Shares), (b) offer to the holders of its Shares rights to subscribe for or to
purchase any Shares or shares of stock of any class or any other securities or
options, warrants or other rights to purchase any securities, (c) effect any
reclassification of its Shares (other than a reclassification involving only the
subdivision, or combination, of outstanding Shares), (d) effect any capital
reorganization, (e) effect a Liquidation Event (or if the Board approves any
Liquidation Event), (f) effect any registration of Shares under the Securities
Act (whether for the account of the Issuer or for the account of any of its
stockholders), (g) effect any Disposition Event (other than a Liquidation
Event), or (h) take any action referred to in Sections 4 or 5, then, in each
such case, the Issuer shall give to each Holder, in accordance with
Section 14.02 hereof, a notice of such proposed action, to the extent, and at
substantially the same time and provide substantially the same information as,
provided to the holders of Common Stock in connection therewith.

SECTION 7. Reservation and Authorization of Warrant Shares.

7.01 Reservation of Warrant Shares. The Issuer shall at all times reserve and
keep available for issue upon the exercise or conversion of the Warrants such
number of its authorized but unissued (a) shares of Common Stock and (b) shares
of Preferred Stock, in each case, as will be sufficient to permit the exercise
in full of all outstanding Warrants pursuant to the terms of this Warrant,
including Section 12.02 and any adjustment to the number of Warrant Shares
issuable hereunder pursuant to Section 4.07 of this Warrant, and for the
exchange of shares of Preferred Stock for shares of Common Stock, and, from time
to time, will take all steps necessary to amend its Constituent Documents or
pass resolutions to provide sufficient reserves of Warrant Shares.

7.02 Corporate Authorization of Adjustments. Before or concurrently with taking
any action that would result in an adjustment to the Exercise Price, the Issuer
shall take any corporate action that is necessary in order that the Issuer may
validly and legally issue fully paid and nonassessable shares of Common Stock or
Preferred Stock free and clear of any Liens, other than (a) those Liens created
by the Holder thereof, (b) restrictions under United States federal and state
securities laws, and (c) with respect to the Initial Holder, any restrictions
under the Investment Agreement, upon the exercise of all of the Warrants
immediately after the taking of such action.

SECTION 8. Reserved.

SECTION 9. Expenses, Transfer Taxes and Other Charges. The Issuer shall pay any
and all expenses, transfer taxes and other charges, including all costs
associated with the preparation, issue and delivery of stock or warrant
certificates, that are incurred in respect of the issuance or delivery of shares
of Common Stock or Preferred Stock, as applicable, upon exercise of this Warrant
pursuant to Section 2 and Section 12.02 hereof, or in connection with any
division or combination of Warrants pursuant to Sections 3, 4 or 5 hereof. The
Issuer shall not, however, be required to pay any tax which may be payable in
respect of (a) the income, franchise or capital gain of any Holder, (b) any
transfer involved in the issue and delivery of Warrant Shares in a name other
than that in which this Warrant is registered, and no such issue or delivery
shall be made unless and until the Person requesting such issue has paid to the
Issuer the amount of any such tax, or has established, to the satisfaction of
the Issuer, that such tax has been paid or (c) any transfer of the Warrant, and
no transfer shall be made unless and until the Person requesting such transfer
has been paid to the Issuer the amount of any such tax, or has established, to
the satisfaction of the Issuer, that such tax has been paid.

SECTION 10. No Impairment. The Issuer will not, by amendment of its Constituent
Documents or through any reorganization, transfer of assets, consolidation,
merger, dissolution, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder(s) of this Warrant against impairment. Without limiting
the generality of the foregoing, the Issuer (i) will not increase the par value
of any Shares receivable on the exercise of this Warrant above the amount
payable therefor on such exercise, and (ii) will take all such action as may be
necessary or appropriate in order that the Issuer may validly and legally issue
fully paid and non-assessable Shares on the exercise of this Warrant.

SECTION 11. Registration Rights. Following exercise of this Warrant, the
Holder(s) will have certain rights relating to the registration of the shares of
Common Stock issued upon exercise hereof at the times and in the manner
specified in the Registration Rights Agreement.

SECTION 12. No Voting Rights.

12.01 No Holder by virtue of this Warrant shall be entitled to any voting or
other rights as a stockholder of the Issuer or to be deemed the holder of Common
Stock, nor shall anything contained herein be construed to confer upon any
Holder any of the rights of a stockholder of the Issuer or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance or reclassification of shares, change of par
value or change of shares to no par value, consolidation, merger or conveyance
or otherwise), or to receive notice of meetings or to receive subscription
rights, except to the extent otherwise provided in this Warrant and this
Section 12.

12.02 Notwithstanding anything to the contrary in this Warrant or in any
Exercise Notice delivered under Section 2.01, the Warrant Shares issuable upon
exercise of this Warrant in accordance with Section 2.01 shall be as follows:

(a) Common Stock shall be issuable in connection with any exercise of this
Warrant by any Other Holder;

(b) Except as set forth in Section 12.02(a), only Preferred Stock shall be
issuable in connection with any other exercise of this Warrant.

             
SECTION 13.
  Reserved.    
 
    SECTION 14.  
Miscellaneous.
 
   
 
 


14.01 Office of Issuer. So long as any of the Warrants remain outstanding, the
Issuer shall maintain an office in the continental United States of America
where the Warrants may be presented for exercise, transfer, division or
combination as in this Warrant provided. Such office shall be at 250 Park
Avenue, 4th Floor, New York, NY 10177, unless and until the Issuer shall
designate and maintain some other office for such purposes and give notice
thereof to all Holders.

14.02 Notices Generally. Any notices and other communications pursuant to the
provisions hereof shall be sent in accordance with Section 9.2 of the Purchase
Agreement.

14.03 Transferability. The Initial Holder may transfer this Warrant at any time,
in whole or in part, without the consent of the Issuer, (a) to any Affiliate of
GECC, or (b) to any Person that is not an Affiliate of GECC; provided that any
transfer under this Section 14.03(b) is made in compliance with the Securities
Act and Section 3.

14.04 Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any terms of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Issuer and the Holders at the time thereof.

14.05 Headings. The headings contained in this Warrant are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Warrant.

14.06 Severability. If any provision of this Warrant, or the application thereof
to any person or circumstance, is invalid or unenforceable in any jurisdiction:
(a) a substitute and equitable provision shall be substituted therefor in order
to carry out, so far as may be valid and enforceable in such jurisdiction, the
intent and purpose of their invalid or unenforceable provision; and (b) the
remainder of this Warrant and the application of such provision to other persons
or circumstances shall not be affected by such invalidity or unenforceability,
nor shall such invalidity or unenforceability of such provision affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

14.07 Governing Law; Waiver of Jury Trial. THIS WARRANT (AND ANY CLAIMS OR
DISPUTES ARISING OUT OF OR RELATED HERETO OR TO THE TRANSACTIONS CONTEMPLATED
HEREBY OR TO THE INDUCEMENT OF ANY PARTY TO ENTER HEREIN, WHETHER FOR BREACH OF
CONTRACT, TORTIOUS CONDUCT OR OTHERWISE AND WHETHER PREDICATED ON COMMON LAW,
STATUTE OR OTHERWISE) SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CHOICE OF LAW RULES THAT WOULD APPLY THE LAWS OF ANY OTHER
JURISDICTION. THE PARTIES HERETO EACH HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTERS (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED
WITH THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

14.08 Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase Warrant Shares, and no mere
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the Exercise Price or as a stockholder of the
Issuer, whether such liability is asserted by the Issuer, by any creditor of the
Issuer or any other Person.

14.09 Replacement. On receipt of evidence reasonably satisfactory to the Issuer
of the loss, theft, destruction, or mutilation of this Warrant and, in the case
of loss, theft, or destruction, on delivery of any indemnity agreement or bond
reasonably satisfactory in form and amount to the Issuer or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Issuer at its
expense will execute and deliver, in lieu of this Warrant, a new Warrant of like
tenor.

14.10 Binding Effect. This Warrant shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.
Nothing in this Warrant is intended or shall be construed to confer upon any
person other than the parties hereto.

14.11 Remedies. In the event of a breach of this Warrant, the Holder shall be
entitled to injunctive relief and specific performance of its rights under this
Warrant, in addition to all of its rights granted by Law, including recovery of
damages. The Issuer agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach of this Warrant by the
Issuer and hereby waives any defense in any action for injunctive relief or
specific performance that a remedy at Law would be adequate.

14.12 Dispute Resolution.

(a) Except with respect to any request for equitable relief (including interim
relief), any dispute, controversy or claim arising out of or relating to the
transactions contemplated by this Warrant, or the validity, interpretation,
breach or termination of this Warrant, including claims seeking redress or
asserting rights under any Law (a “Dispute”), shall be resolved in accordance
with the procedures set forth in this Section 14.12. Until completion of such
procedures, no party may take any action to force a resolution of a Dispute by
any judicial or similar process, except to the limited extent necessary to
(i) avoid expiration of a claim that might eventually be permitted by this
Warrant or (ii) obtain equitable relief; provided, that the rights reserved in
clause (i) of Section 14.12(a) may be exercised within three (3) months prior to
the expiration of the applicable claim.

(b) Any party hereto seeking resolution of a Dispute shall first serve on the
other a notice (an “Escalation Notice”) specifying the details of the relevant
Dispute and requiring that such Dispute be referred to the parties’
representatives set out in Schedule 5.2(b) of the Investment Agreement. In the
event that such parties’ representatives are unable to resolve such disagreement
within fifteen (15) Business Days following the Escalation Notice, either party
hereto may submit the Dispute for resolution by mediation pursuant to the
International Institute for Conflict Prevention & Resolution Mediation Procedure
as then in effect. Mediation will continue for at least thirty (30) days from
the date such mediation was commenced, unless the mediator chooses to withdraw
sooner.

(c) All offers of compromise or settlement among the parties in connection with
the attempted resolution of any Dispute shall be deemed to have been delivered
in furtherance of a Dispute settlement and shall be exempt from discovery and
production and shall not be admissible in evidence (whether as an admission or
otherwise) in any proceeding for the resolution of the Dispute.

(d) For the avoidance of doubt, the parties hereto agree that either of them may
seek interim measures including injunctive relief in relation to the provisions
of this Warrant or the parties’ performance of it from any New York Court.

14.13 Jurisdiction.

(a) Each of the parties hereto agrees that if any Dispute is not resolved
pursuant to the procedures set forth in Section 14.12, such Dispute shall be
resolved only in the State Courts of the State of New York, New York County or
the United States District Court located in the State of New York, New York
County (the “New York Courts,” and each, a “New York Court”). In that context,
and without limiting the generality of the foregoing, each of the parties hereto
by this Warrant irrevocably and unconditionally:

(b) submits for itself and its property in any Action relating to this Warrant
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the New York Courts, and agrees that all claims in
respect of any such Action shall be heard and determined in the New York Courts;

(c) consents that any such Action may and shall be brought in the New York
Courts and waives any objection that it may now or hereafter have to the venue
or jurisdiction of any such Action in the New York Courts or that such Action
was brought in an inconvenient court and agrees not to plead or claim the same;

(d) agrees that service of process in any such Action may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its address as provided
in Section 14.02; and

(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the Laws of the State of New
York.

14.14 Counterparts. This Warrant may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed an
original and each of which shall constitute one and the same instrument.

[Signature page follows]

IN WITNESS WHEREOF, the Issuer has duly executed this Warrant.

          CIFC CORP.    
By:  /s/ Peter Gleysteen
   
 
   
Name: Peter Gleysteen
Title: Chief Executive Officer
   
 
        
GE CAPITAL EQUITY INVESTMENTS, INC.
   
By:        
   
 
   
Name:
   
Title:

1

ANNEX A
to
Warrant

FORM OF CERTIFICATE OF DESIGNATION

CIFC CORP.

CERTIFICATE OF DESIGNATION OF
SERIES A CONVERTIBLE NON-VOTING PREFERRED STOCK

The undersigned, Robert C. Milton, III, the Secretary of CIFC Corp., a
corporation organized and existing under the laws of the State of Delaware (the
“Corporation”), does hereby certify that the following resolutions were duly
adopted by the Board of Directors of the Corporation (the “Board of Directors”)
on July 30, 2012 pursuant to Section 151(g) of the Delaware General Corporation
Law (“DGCL”) and in accordance with the provisions of its Certificate of
Incorporation, as amended, restated or otherwise modified through the date
hereof (the “Certificate of Incorporation”):

WHEREAS, the Board of Directors may issue shares of the Corporation’s preferred
stock, par value $0.001 per share (the “Preferred Stock”), from time to time in
one or more series pursuant to a resolution or resolutions providing for such
issue duly adopted by the Board of Directors (authority to do so being hereby
expressly vested in the Board of Directors);

WHEREAS, the Board of Directors is further authorized, subject to limitations
prescribed by law, to fix by resolution or resolutions the designations, powers,
preferences and rights, and the qualifications, limitations or restrictions
thereof, of any wholly unissued series of Preferred Stock, including without
limitation authority to fix by resolution or resolutions the dividend rights,
dividend rate, conversion rights, voting rights, rights and terms of redemption
(including sinking fund provisions), redemption price or prices, and liquidation
preferences of any such series, and the number of shares constituting any such
series and the designation thereof, or any of the foregoing; and

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to authorize and fix the terms of a series of Preferred Stock and
the number of shares constituting such series.

NOW, THEREFORE, BE IT RESOLVED:

Section 1. Designation, Amount and Par Value. A series of Preferred Stock,
designated the “Series A Convertible Non-Voting Preferred Stock” (“Series A
Preferred Stock”), is hereby established. The number of shares of Series A
Preferred Stock that the Corporation has the authority to issue is 2,000,000.
Each such share shall have a par value of $0.001. The Corporation shall not
issue any shares of Series A Preferred Stock, except pursuant to (and in
accordance with the terms of) the Warrant to Purchase Common Stock or Preferred
Stock issued by the Corporation to GE Capital Equity Investments, Inc. on or
about September 24, 2012 (the “Warrant”).

Section 2. Rank. The Series A Preferred Stock shall in all respects, including
with respect to dividend rights and rights upon liquidation, dissolution or the
winding up of the Corporation, rank on parity with all classes or series of
shares of common stock, par value $0.001 per share, of the Corporation (“Common
Stock”).

Section 3. Dividends. Dividends and other distributions (including, without
limitation, (x) any grant or distribution of rights to subscribe for or purchase
shares of capital stock or securities or indebtedness convertible into capital
stock of the Corporation or (y) any redemption effected pro rata among all
holders of Common Stock), payable in cash, securities or other property, shall
be payable on Series A Preferred Stock equally, ratably and on a parity with
such dividends and other distributions payable on Common Stock, as and when such
dividends and other distributions are declared by the Board of Directors, as
though Common Stock and Series A Preferred Stock were one and the same class;
provided, that if (a) the dividends consist of Common Stock, the Corporation
shall make available to each holder of Series A Preferred Stock dividends
consisting of Series A Preferred Stock and (b) the dividends consist of voting
securities of the Corporation other than Common Stock, the Corporation shall
make available to each holder of Series A Preferred Stock dividends consisting
of non-voting securities of the Corporation that are otherwise identical to such
voting securities and that are convertible or exchangeable for such voting
securities on the substantially similar terms as the Series A Preferred Stock is
convertible into Common Stock; and provided, further, that unless the
corresponding dividend or other distribution on the Series A Preferred Stock
described in this Section 3 is declared, paid or set aside for payment
concurrently with the dividend or other distribution on the Common Stock, the
Corporation shall not declare, pay or set aside for payment any dividend or
distribution on the Common Stock (including, without limitation, (x) any grant
or distribution of rights to subscribe for or purchase shares of capital stock
or securities or indebtedness convertible into capital stock of the Corporation
or (y) any redemption effected pro rata among all holders of Common Stock).
Without limiting the generality of the foregoing, if the outstanding shares of
Common Stock are split or subdivided into a greater number of shares of Common
Stock, the Corporation shall declare a corresponding split or subdivision on the
Series A Preferred Stock. If the outstanding shares of Common Stock are combined
into a smaller number of shares of Common Stock, the Company shall combine the
Series A Preferred Stock accordingly.

Section 4. Voting Rights. The holders of Series A Preferred Stock shall not have
the right to vote for the election of directors or for any other purpose, except
as set forth in this Section 4. With respect to all matters the holders of
Series A Preferred Stock are entitled to vote on, each holder of Series A
Preferred Stock shall be entitled to one vote per share. With respect to any
vote set forth in this Section 4, each share of Series A Preferred Stock shall
entitle the holder thereof to cast that number of votes as is equal to the
number of votes that such holder would be entitled to cast had such shares of
Series A Preferred Stock converted into shares of Common Stock pursuant to
Section 5 on the record date for determining the stockholders of the Corporation
eligible to vote on any such matters.

4.1 So long as any shares of the Series A Preferred Stock are outstanding, the
Corporation shall not, without the affirmative vote of the holders of a majority
of the then outstanding shares of Series A Preferred Stock, approve any
amendment, alteration or repeal (including, without limitation, by way of
merger, consolidation, operation of law, or otherwise) of any provision of this
Certificate of Designation or the Certificate of Incorporation that would (i)
increase or decrease the par value per share of Series A Preferred Stock or
(ii) alter or change the powers, preferences or special rights of the shares of
Series A Preferred Stock so as to affect them adversely; or

4.2 Except as provided in Section 4.3 below, so long as any shares of the
Series A Preferred Stock are outstanding, the Corporation shall not, without the
affirmative vote of the holders of a majority of the outstanding shares of
Series A Preferred Stock, increase or decrease the aggregate number of
authorized shares of Series A Preferred Stock.

4.3 Notwithstanding anything in 242(b)(2) of the DGCL or Section 4.2 to the
contrary, (a) in the event that the number of shares of Series A Preferred
issuable pursuant to the Warrant exceeds the number of shares of Series A
Preferred Stock that are then authorized but not outstanding, the Corporation
shall by resolution adopted in accordance with Section 151(g) of the DGCL
increase the number of authorized shares of Series A Preferred Stock to a number
equal to the total number of shares of Series A Preferred Stock then outstanding
plus the total number of shares of Series A Preferred Stock then issuable upon
exercise of the Warrant (a “Mandatory Increase”) and (b) the affirmative vote of
the holders of a majority of the outstanding shares of Series A Preferred Stock
shall not be required to effect such Mandatory Increase.

Section 5. Conversion.

5.1 Shares of Series A Preferred Stock shall not be convertible into shares of
Common Stock, except upon any transfer of any shares of Series A Preferred Stock
to any Person that is a Non-GE Holder. Each share of Series A Preferred Stock
transferred to any Non-GE Holder shall automatically convert, upon such transfer
and without any further action on the part of any holder or the Corporation,
into one share of Common Stock (a “Mandatory Conversion”). For purposes of this
Section 5, “Non-GE Holder” means any Person that is not (x) General Electric
Capital Corporation (“GECC”) or (y) any Person whose equity interests in the
Corporation must be aggregated with those of GECC for purposes of the Bank
Holding Company Act of 1956, as amended, and the rules and regulations
promulgated thereunder, as in effect from time to time, and any other applicable
Federal banking law, regulation or policy.

5.2 Concurrently with, and as a condition to, any transfer of any shares of
Series A Preferred Stock to any Non-GE Holder (each such transfer, a “Qualified
Transfer”), the transferor and transferee of any shares of Series A Preferred
Stock in such Qualified Transfer shall provide the Corporation a written notice
of such Qualified Transfer (a “Notice of Conversion”). Such Notice of Conversion
shall include: (a) a representation of such transferor that the transfer of such
shares of Series A Preferred Stock is a Qualified Transfer; (b) the name in
which shares of Common Stock to be issued upon such Mandatory Conversion should
be registered; and (c) the manner in which certificates of Series A Preferred
Stock held by such holder are to be surrendered for issuance of certificates
representing shares of Common Stock. No later than twenty (20) business days
following delivery of the Notice of Conversion, with respect to any shares of
Series A Preferred Stock as to which a Mandatory Conversion shall have occurred,
the Corporation shall issue and deliver certificates representing shares of
Common Stock to the holder thereof or such holder’s designee upon presentation
and surrender of the certificate evidencing such Series A Preferred Stock to the
Corporation and, if required, furnishing appropriate endorsements and transfer
documents and the payment of all transfer and similar taxes, and, in the event
that such conversion is with respect to some, but not all, of the shares of
Series A Preferred Stock represented by the certificate surrendered, the
Corporation shall issue and deliver a certificate or certificates representing
the number of shares of Series A Preferred Stock that were not converted to
Common Stock.

5.3 Shares of Series A Preferred Stock converted pursuant this Section 5 will
resume the status of authorized and unissued preferred stock, undesignated as to
series and available for future issuance, provided, that any shares of Series A
Preferred Stock so converted shall not be reissued as shares of Series A
Preferred Stock. All shares of Common Stock delivered upon conversion of
Series A Preferred Stock shall be duly authorized, validly issued, fully paid
and non-assessable.

5.4 The Corporation shall at all times reserve and keep available out of its
authorized but unissued Common Stock, solely for the purpose of effecting
conversions pursuant to this Section 5, the full number of shares of Common
Stock from time to time issuable upon the conversion of all shares of Series A
Preferred Stock then outstanding and entitled to convert and shall take all such
action and obtain all such permits or orders as may be necessary to enable the
Corporation lawfully to issue such shares upon any such conversion.

Section 6. Liquidation Rights. In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Corporation, the
holders of Series A Preferred Stock shall be entitled to share equally, ratably
and on a parity with the holders of Common Stock, as though Common Stock and
Series A Preferred Stock were one and the same class.

Section 7. Redemption Rights. Except as provided in Section 3, the Series A
Preferred Stock shall not be redeemable.

Section 8. Legend. Each certificate for shares of Series A Preferred Stock shall
bear a legend that substantially describes the terms of a Mandatory Conversion
set forth in Section 5.

[SIGNATURE PAGE FOLLOWS]

2

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be duly executed in its name and on its behalf on this        day of
September, 2012.

CIFC CORP.

By:       
Name: Robert C. Milton, III
Title: Secretary and General Counsel


3

ANNEX B

to
Warrant

FORM OF EXERCISE

(To be executed by the registered holder hereof)

The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of [      ] shares of [Common Stock][Preferred Stock]
of CIFC Corp., and herewith makes payment therefor, all on the terms and
conditions specified in this Warrant, and, subject to Section 12.02 of the
Warrant, requests that (i) certificates and/or other instruments covering such
shares of [Common Stock][Preferred Stock] be issued in accordance with the
instructions given below and (ii) if such shares of [Common Stock][Preferred
Stock] shall not include all of the Warrant Shares to which the Holder is
entitled under this Warrant, that a new Warrant of like tenor and date for the
unpurchased balance of Warrant Shares issuable hereunder be delivered to the
undersigned.

Dated:       

     
(Signature of Registered Holder)

Instructions for issuance and
registration of shares of [Common Stock][Preferred Stock]:

      

Name of Registered Holder
(please print)

Social Security or other Identifying
Number:      

Please deliver certificate to the following address:

      

Street

      

City, State and Zip Code

4

ANNEX C
to
Warrant

FORM OF ASSIGNMENT

(To be executed by the registered holder hereof)

FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the assignee named below all the rights of the
undersigned under this Warrant with respect to the number of Warrant Shares
covered thereby set forth hereinbelow:

         
 
      Number of Warrant Shares
Name of Assignee
  Address  

 
     


Dated:       

     
Signature of Registered Holder

     
Name of Registered Holder
(Please Print)

Witness:

      

5